DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendment filed on December 10, 2019.  As directed by the amendment: the specification has been amended.  Thus, claims 1-18 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR § 1.55.  However, no English language translation of the priority document has been received in this application.

Drawings
The drawings are objected to because the leader lines for reference characters “5” and “2” appear to point to the same structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lines 3, 5, 17, and 21 contain the legalese “comprising” and “said.”
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 8, 13, 14, 16, and 17 are objected to because of the following informalities:
Claim 1 includes dashes or letters to indicate claim elements in outline format, which are inappropriate for the claims.  Claims 2, 12, 13, 16 and 17 each suffer from the same deficiency.
Claim 1 line 10 reads “the machine” but is suggested to read --the translational-rotary machine-- for consistent claim terminology throughout.  This deficiency is noted throughout the claim set, and Applicant’s assistance is respectfully requested in correcting the deficiencies.
Claim 2 line 4 reads “the limbs of the user” but is suggested to read --limbs of the user-- for proper antecedent basis in the claim.
Claim 2 lines 5-6 read “to motor means” but is suggested to read --to the motor means-- to include an appropriate article.
Claim 2 lines 58-59 read “first pair of tension pulleys and first return pulley” but is suggested to read --the first pair of tension pulleys and the first return pulley-- to include an appropriate article.
Claim 2 lines 62-63 read “second pair of tension pulleys and second return pulley” but is suggested to read --the second pair of tension pulleys and the second return pulley-- to include an appropriate article.
Claim 8 lines 2-3 read “tension pulleys (9, 9’) and (10, 10’)” but is suggested to read --tension pulleys (9, 9’, 10, 10’)-- to consolidate reference characters within a single parentheses.
Claim 13 line 13 reads “in equal direction” but is suggested to read --in equal directions-- for grammatical correctness.
Claim 13 line 18 read “discordant angular speed” but is suggested to read --discordant angular speeds-- for grammatical correctness.
Claim 14 lines 2-3 read “seats adapted to insert and connect various types of tools to the machine are” but is suggested to read --seats, which are adapted to insert and connect various types of tools to the translational-rotary machines, are-- for grammatical flow.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 1-2 recite the limitation “comprising motor means,” which renders the claim unclear.  The claim appears to only recite a single motor means, but it is unclear how a single motor means can be simultaneously attached to the first return pulley via first transmission member and to the second return pulley via second transmission member.
Regarding claim 1, line 9 recites the limitation “the front side,” which lacks antecedent basis in the claim.  Claims 16 and 17 each suffer from the same deficiency.
Regarding claim 1, line 12 recites the limitation “the rear side,” which lacks antecedent basis in the claim.  Claims 16 and 17 each suffer from the same deficiency.
Regarding claim 1, line 34 recites the limitation “the upper section,” which lacks antecedent basis in the claim.  Claims 16 and 17 each suffer from the same deficiency.
Regarding claim 1, line 37 recites the limitation “the lower section,” which lacks antecedent basis in the claim.  Claims 16 and 17 each suffer from the same deficiency.
Regarding claim 2, line 13 recites the limitation “a front side,” which renders the claim unclear.  It is unclear if this is the same or a different front side than the front side recited in claim 1.
Regarding claim 2, line 18 recites the limitation “a rear side,” which renders the claim unclear.  It is unclear if this is the same or a different rear side than the front side recited in claim 1.
Regarding claim 2, line 22 recites the limitation “a carriage,” which renders the claim unclear.  It is unclear if this is the same or a different carriage than the one recited in claim 1.
Regarding claim 2, lines 23-24 recite the limitation “wherein said carriage defines a symmetry axis Y,” which renders the claim unclear.  It is unclear how a structure can define its own symmetry axis.  The Examiner suggests amending the claim to read --wherein said carriage has a symmetry axis Y-- for clarity.
Regarding claim 2, line 37-38 recites the limitation “an upper shaft passing through the carriage,” which renders the claim unclear.  It is unclear if this is the same or a different upper shaft than recited in claim 1 lines 14-15, from which claim 2 depends.
Regarding claim 2, lines 38-39 recite the limitation “substantially arranged at the axis Y and transverse to the axes X and Y,” which renders the claim unclear.  It is unclear how the shaft can be both located at and transverse to the axis Y.
Regarding claim 2, lines 40-42 recite the limitation “lower shaft passing through the carriage,” which renders the claim unclear.  It is unclear if this is the same or a different lower shaft than recited in claim 1 lines 6-7, from which claim 2 depends.
Regarding claim 2, lines 43-45 recite the limitation “a first return pulley integrally keyed onto the lower shaft on the front side of the machine,” which renders the claim unclear.  It is unclear if this is the same or a different first return pulley than recited in claim 1 lines 8-10, from which claim 2 depends.
Regarding claim 2, lines 46-48 recite the limitation “a first toothed wheel integrally keyed onto the lower shaft on the rear side of the machine,” which renders the claim unclear.  It is unclear if this is the same or a different first toothed wheel than recited in claim 1 lines 11-13, from which claim 2 depends.
Regarding claim 2, lines 46-48 recite the limitation “a second return pulley idly mounted onto the upper shaft on the rear side of the machine,” which renders the claim unclear.  It is unclear if this is the same or a different second return pulley than recited in claim 1 lines 17-19, from which claim 2 depends.
Regarding claim 3, lines 2-3 recite the limitations “said first and second pairs of pulleys,” which lacks antecedent basis in the claim.  For purposes of examination, claim 3 will be interpreted as depending on claim 2.
Regarding claim 4, lines 3-4 recite the limitation “the support structure,” which lacks antecedent basis in the claim.  Claim 5 line 3 suffers from the same deficiency.
Regarding claim 8, line 4 recites the limitation “wherein the pulleys and the pulleys,” which renders the claim unclear.  It is unclear to which pulleys of those recited in claim 1 the claim is referring.
Regarding claim 11, lines 3-4 and 5 each recite the limitation “the rotation speed,” which lacks antecedent basis in the claim.
Regarding claim 13, line 5 recites the limitation “with equal modulus,” which renders the claim indefinite.  The term “modulus” is normally used in the context of a material property (e.g. a Young’s Modulus) and relates to the strain of a material relative to an applied stress.  However, the claim utilizes the term “modulus” in association with an angular speed and an angular direction; and the specification does not redefine the term.  Therefore, the metes and bounds of the claim are unclear.
Regarding claim 13, lines 10-11 recite the limitation “when the motor means have discordant angular speed,” which renders the claim unclear.  Lines 3-5 of claim 13 recite the driving pulleys having concordant angular speed when driven by the motor means.  Therefore, it is unclear now how the motor means themselves have discordant or concordant angular speeds.  The Examiner suggests amending the claim to read --when the motor means actuate the driving pullers so that they have discordant angular speeds-- to clarify the term.  Lines 17-18 of claim 13 suffer from a similar deficiency and are suggested to be amended in a similar manner.
Regarding claim 18, lines 1-2 recite the limitation “the limbs,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claims 2-18, as currently written, are unclear and confusing to the point of precluding examination, therefore no prior art is being applied at this time.  The Examiner reserves the right to apply prior art if Applicant fixes all the indicated issues.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over EP 2865363 to Faglia et al (herein Faglia) in view of US Pat. 10,675,500 to Wang (herein Wang).
Regarding claim 1, Faglia discloses a translational-rotary machine (physical exercise machine 1, Fig. 1) comprising motor means (motorization means 4, 4’, Fig. 1) and translational-rotary members (translational-rotational members 3, Fig. 1), wherein the translational-rotary members comprise: a movable carriage (carriage 13, Fig. 1); a lower shaft passing through the carriage (shaft 23, Fig. 1); a first return pulley integrally keyed onto the lower shaft on the front side of the machine (pulley 14 mounted on carriage 13, Fig. 1); a first toothed wheel integrally keyed onto the lower shaft on the rear side of the machine (first transmission wheel 25 is mounted on shaft 23, Fig. 2); an upper shaft passing through the carriage (shaft 23’, Fig. 1), said upper shaft being aligned with the lower shaft (shafts 23, 23’ are aligned along a line, Fig. 1); a second return pulley idly mounted onto the upper shaft (pulley 14’); a first transmission member arranged on a front side of the machine (driving member 15, Fig. 1), said first transmission member being adapted to operatively connect the motor means to the first return pulley (“a driving member 15 operatively connecting said first 11, 11', second 12, 12', and third pairs of pulleys 14, 14',” Page 3 lines 9-10 of the machine translation, a copy of which is provided herewith).24
 Faglia discloses the claimed invention except for the shafts being vertically aligned and the second return pulley being discloses on the rear side of the machine.  It would have been an obvious matter of design choice to modify the shafts to be vertical and to place the second return pulley on the rear, since such a modification would have involved a mere change in the form or shape of a component.
Faglia, as modified above, does not disclose a second transmission member arranged on a rear side of the machine, said second transmission member being adapted to operatively connect the motor means to the second return pulley.
However, Wang teaches an exercise equipment (Fig. 1) including a second transmission member arranged on a rear side of the machine (exercise machine includes two belts 14, arranged in a front/back orientation [the left and right directions as viewed in Fig. 1], operatively connected to a plurality of pulleys 12, Fig. 1), said second transmission member being adapted to operatively connect the motor means to the second return pulley (belts 14 transfer power from main shaft 13 to the pulleys 12, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translational-rotational machine of Faglia to include a second transmission member as taught by Wang in order to balance to the forces applied on the machine to reduce the risk of the machine toppling over.
Modified Faglia further discloses wherein the second return pulley (Faglia pulley 14’, as modified to be on the rear side of Faglia shaft 23’) is operatively connected to the first toothed wheel by means of a second toothed wheel (Faglia second transmission wheel 25’, Fig. 2), so that the force transmitted by the second transmission member (Wang belt 14 on rear of Faglia machine 1) acts on the upper section of the first toothed wheel (Wang belt 14 on rear of the Faglia machine 1 acts on the Faglia first transmission wheel 25), and wherein the force transmitted by the first transmission member acts on the lower section of the first return pulley (Faglia driving member 15 acts on the Faglia pulley 14).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0243717 to Weydert, US 2004/0204293 to Andreasen, US 4,717,146 to Nohara, US 3,824,993 to Grant, US 4,621,620 to Anderson, US 4,900,013 to Rodgers, US 5,279,531 to Jen-Huey, and US 10,675,500 to Wang each recite an exercising device including rotary and translational motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785